Citation Nr: 0208312	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-04 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to March 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a left eye disorder.

On September 30, 1999, the Board issued a decision denying 
the application to reopen the claim.  The veteran appealed 
the Board's decision to the U. S. Court of Appeals for 
Veterans Claims (Court), and in April 2001 the Court issued 
an order which granted the VA Secretary's March 2001 motion 
to vacate the Board's September 30, 1999 decision and remand 
the case to the Board for consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  The case was subsequently 
returned to the Board.  By an April 2002 letter, the Board 
gave the veteran and his representative an opportunity to 
submit additional evidence and argument, and additional 
written argument was submitted in June 2002.


FINDINGS OF FACT

1.  In a June 1996 unappealed decision, the RO denied an 
application to reopen a claim for service connection for a 
left eye disorder.

2.  Evidence submitted since the June 1996 RO decision is 
cumulative or redundant of evidence previously considered, or 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a left eye disorder. 



CONCLUSION OF LAW

Evidence submitted since the June 1996 final RO decision is 
not new and material, and the claim for service connection 
for a left eye disorder is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1944 
to March 1946.  His service medical records are unavailable 
and presumed destroyed in a fire at the National Personnel 
Records Center in 1973.  Daily sick reports show that he went 
to sick call on February 8, December 7, and December 10 of 
1945.  He was in the Asiatic Pacific from July 14 to 
September 14 of 1945.

In February 1971, the veteran reported that he was treated 
for a left eye injury, i.e. sand in his eye, at the regiment 
clinic in Okinawa, Japan, in 1945; however, no records were 
found.  He was treated by an unknown doctor for eye problems 
in about 1948, and by Dr. Petitjean from 1969 to 1971.  In 
December 1987, the veteran reported that he was blind in his 
left eye.

VA outpatient treatment records dated in June 1985 indicate 
that the veteran gave a history of laser treatment of his 
left eye several years ago.  He had multiple complaints of 
pain in the left eye since a motor vehicle accident in April 
1985.  The examiner's impression was poor vision in the left 
eye, rule out retinopathy.  On subsequent examination in the 
eye clinic, the examiner's impression was decreased visual 
acuity of the left eye of unknown cause; otherwise, 
unremarkable eye examination.  The veteran again complained 
of defective vision of the left eye in August 1985.  The 
examiner's impression is illegible.

The RO denied service connection for a left eye disorder, 
claimed as blindness in the left eye as a result of sand in 
the eyes, in March 1989.  The RO notified the veteran of its 
decision and he did not appeal.

The veteran sought to reopen his claim of entitlement to 
service connection for a left eye disability in January 1994.  
He stated that he was unable to see out of his left eye upon 
entry onto active service.  He was reportedly struck with a 
baseball bat between the ages of four and six years, and was 
told that he had a blood clot behind his left eye and that 
the first and second vertebrae on the left side of his neck 
were resting on his optical nerve.  The RO again denied the 
claim and notified the veteran of its decision and he did not 
appeal.

In November 1995, the veteran provided a written statement 
from Evelyn B. Hanna, O.D., of Texas State Optical dated 
April 1986, indicating that she examined the veteran in March 
1985.  Concerning his left eye, she noted that he previously 
had left optic artery blockage resulting in visual acuity of 
less than 20/400 at distance and near.

The veteran also provided three lay statements in support of 
his claim from M.M., G.C., and N.T., indicating that they had 
known the veteran all of his life and that he had a left eye 
disorder, i.e., a crossed eye and an inability to see, since 
he was a child and prior to active service.  He was also 
reportedly hit with a baseball bat when he was five or six 
years old.

In June 1996, the RO found that new and material evidence had 
not been submitted to reopen the veteran's claim for service 
connection for a left eye disorder.  The veteran was notified 
of this decision and he did not appeal.

In May 1997, the veteran provided private medical records 
from LaHaye Center for Advanced Eye Care, dated in 1996, 
indicating that he had cataracts and preretinal fibrosis of 
the left eye.  He stated that he was hit behind the head at 
age four to six years and had little vision in his left eye.

The veteran also submitted a copy of the June 1996 rating 
decision and July 1997 notification letter to the RO in May 
1997.

The veteran underwent VA ear disease and audiological 
examinations in March 1998. He stated that he was hit on the 
left side of his head with a baseball bat as a child and had 
visual disturbance in his left eye since that time.  No 
findings or diagnoses were recorded concerning the eyes.

The veteran further provided lay statement on appeal, 
including in his substantive appeal and at a personal hearing 
at the RO in August 1998.  He stated that he was hit on the 
left side of his head with a baseball bat as a child and had 
visual disturbance in his left eye since that time.  He wore 
glasses when he was young.  His first and second cervical 
vertebrae were bent which caused him to carry his neck to the 
right for many years, which gave him eye aches.  He felt that 
he had a pinched optical nerve.  He stated that he was blind 
in his left eye when he entered active service.  The veteran 
testified that his cousins (who had previously submitted lay 
statements on his behalf) saw that he was cock-eyed as a 
child.  He stated that he had a problem with his left eye as 
a result of sand storms during service in Okinawa, Japan.  He 
was treated in the infirmary.  He was reportedly told by a 
doctor that his cornea was cut.  He had blurred vision after 
the incident, and suffered a burning sensation since that 
time.  His vision was worse after service than before 
service. He also presently had a stigmatism.

In March 1999, the veteran's representative stated that the 
veteran recalled having a cock-eye as a child.  The 
representative further stated that "[t]his is a form of 
Strabismus, of which there are several kinds but from the 
veteran's description he more than likely had Esotropia of 
Exotropia, i.e., 'cross-eye' or 'wall-eye.'  It is not 
important at this time to know which of the two the veteran 
had, because both can produce similar effects.  According to 
the Merck Manual, Sixteenth Edition, the brain tends to fuse 
the images from each eye.  Both eyes can see, but not in 
clear focus.  Another less desirable effect occurs when the 
brain surpresses [sic] the image from the diviating [sic] 
eye, because the perceived image is too much out of focus, 
and thus the brain is trying to avoid diplopia." 

II. Analysis

A. VCAA

The March 2001 motion to the Court by the VA Secretary and 
the April 2001 Court order direct that the Board determine 
the applicability of the notice and duty to assist provisions 
of the recently enacted Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

The early case law from the Court, following enactment of the 
VCAA, including near the time of the Secretary's motion/Court 
order in the present appeal, was that cases involving almost 
any VA claim had to be remanded to determine the 
applicability of the VCAA.  See, e.g., Holliday v. Principi, 
14 Vet.App. 280 (2001).  However, the case law has evolved, 
and the Court has more recently recognized that the VCAA does 
not apply and remands are not required in a number of 
situations, such as when the case turns on the law rather 
than the evidence, or when the record shows the evidence has 
already been fully developed and that there is no reasonable 
possibility that further development would aid in 
substantiating a claim.  See, e.g., Wensch v. Principi, 15 
Vet.App. 362 (2001).

The VCAA was enacted on November 9, 2000.  Recent cases from 
the U.S. Court of Appeals for the Federal Circuit indicate 
that when VA action (including RO and Board action) on a 
claim was completed prior to enactment of the VCAA, and an 
appeal is taken to the Court, the Court should not 
retroactively apply the notice and duty to assist provisions 
of the VCAA.  See Bernklau v. Principi, No. 00-7122 (Fed. 
Cir. May 20, 2002); Dyment v. Principi, No. 00-7075 (Fed. 
Cir. Apr. 24, 2002).  On September 30, 1999, the Board denied 
the benefit which is now on appeal.  As such Board decision 
was prior to the enactment of the VCAA, it seems (from the 
recent Federal Circuit cases) that the notice and duty to 
assist provisions of the VCAA would not apply to appellate 
proceedings in the Court.  In any event, the September 1999 
Board decision is now vacated, and the Board must address 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA.

In brief, the VCAA and companion regulation note that the VA 
is to notify the claimant of the evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b).  In addition, the VA will make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

However, the duty to assist provisions of 38 U.S.C.A. § 5103A 
do not apply to finally denied claims, unless new and 
material evidence is received.  38 U.S.C.A. 
§ 5103A(f); Bernklau v. Principi, No. 00-7122 at 24 (Fed. 
Cir. May 20, 2002).  Although the regulation (the new version 
of 38 C.F.R. § 3.159) has added certain duty to assist 
provisions to claimants trying to reopen finally denied 
claims, these provisions provide rights in addition to those 
provided by the VCAA.  See 66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Since the regulation is beyond the scope of the 
statute, the VA lacks authority to provide for retroactive 
effect; therefore, the provisions are effective only to any 
claim for benefits received by the VA on or after August 29, 
2001.  The current application to reopen a claim was filed 
before then; accordingly, the duty to assist provisions 
contained in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) do 
not apply, in the absence of new and material evidence.  

With respect to the duty to notify the claimant of the 
evidence necessary to substantiate the claim, there is no 
indication that this provision was not intended to apply to 
previously denied claims.  See Bernklau, supra; Dyment, 
supra; Quartuccio v. Principi, No. 01-997 (U.S. Vet.App. June 
19, 2002).  Considering whether the duty to notify has been 
satisfied with regard to the application to reopen the claim, 
the file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran and his representative 
have been informed of the evidence necessary to reopen and 
substantiate the claim for service connection.  The veteran's 
representative, who is versed in VA benefits, clearly has 
actual knowledge of what is required.  Based on the entire 
record, the Board finds that the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  

In sum, the Board finds that the notice and duty to assist 
provisions of the VCAA have been met.

B.  Application to reopen claim for service connection

An application to reopen a claim for service connection for a 
left eye disorder was denied by the RO in June 1996.  The 
veteran did not appeal that decision and it is thus 
considered final, with the exception that it may be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

During the time applicable to the present case, "new and 
material evidence" means evidence not previously submitted 
to VA decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  [The Board 
notes that a recent change to the regulation has redefined 
"new and material evidence;" however, this latest definition 
is not applicable to the present case as it applies only to 
applications to reopen filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.156(a)).] 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

At the time of the June 1996 RO rating decision, the evidence 
consisted, in pertinent part, of the veteran's lay statements 
that he incurred a left eye disorder during active service 
and/or had a left eye disorder prior to active service that 
was aggravated thereby, lay statements from relatives of the 
veteran to the effect that he had a left eye disorder prior 
to active service, and medical evidence of a left eye 
disorder dated many years after the veteran's separation from 
active service.  There was no evidence of a nexus between any 
post-service eye disorder and any in-service finding or 
event.  Therefore, in order to be material, there would have 
to be competent evidence showing a diagnosis of a current eye 
disorder that had its onset during active or was associated 
with an in-service finding or event, or tending to show 
aggravation of a pre-service eye condition during active 
service.  Any "new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Since June 1996, the veteran has provided his own lay 
statements; private medical records from LaHaye Center for 
Advanced Eye Care, dated in 1996; a copy of the June 1996 
rating decision and July 1996 notification letter; VA ear 
disease and audiological examination reports dated in March 
1998; and a March 1999 written statement from his 
representative.

To the extent that the veteran contends that he currently has 
an eye condition that was incurred and/or aggravated during 
service, this evidence is not new.  His statements are 
essentially a repetition of his previous assertions, and are 
basically cumulative and not new.  Vargas-Gonzales v. West, 
12 Vet.App. 321 (1999).  Moreover, the lay statements 
concerning the onset or aggravation of the left eye condition 
are not competent.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Moray v. Brown, 5 Vet. App. 211 (1993).

To the extent that the additional private medical records, 
from years after service, show complaints of or treatment for 
a left eye disorder, this evidence is, likewise, not new. A 
diagnosis of a left eye disorder was of record at the time of 
the June 1996 rating decision. Therefore, this evidence is 
cumulative of evidence previously associated with the claims 
file and is not new for purposes of reopening a claim. These 
records do not in any way provide a medical linkage of the 
veteran's current disability with his active duty military 
service. The copy of the June 1996 rating decision and July 
1996 notification letter are also duplicative and not new.

The VA ear disease and audiological examination reports dated 
in March 1998 reflect treatment for other medical conditions 
and are not probative with respect to the issue of 
entitlement to service connection for a left eye disorder, 
and are therefore not material. This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. The fact that the veteran is 
presently impaired due to other medical problems is not a 
matter in dispute.

Concerning the March 1999 written statement from the 
veteran's representative, to the effect that the veteran 
suffered from strabismus prior to active service, his 
statements are not competent in this regard, and therefore 
not material. There is no evidence that he possesses the 
requisite medical knowledge to render a probative opinion on 
a matter requiring medical expertise. See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

With respect to any diagnosis of refractive error of the left 
eye (impaired vision), refractive error of the eye is not a 
disease or injury within the meaning of applicable law. See 
38 C.F.R. § 3.303(c).  As refractive error of the eye is not, 
by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection. There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90.  
There is no medical evidence indicating that the veteran 
incurred a superimposed disease or injury during military 
service that resulted in a decrease in visual acuity of the 
left eye.

Accordingly, the Board finds that the evidence received 
subsequent to the final June 1996 RO decision is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for a left eye disorder.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  


ORDER

The application to reopen a claim for service connection for 
a left eye disorder is denied. 



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

